MEMO ENDORSED
                                                June 21, 2021

  By ECF

  The Honorable Katherine Polk Failla
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, New York 10007

                 Re: United States v. Okechukwu Peter Ezika, 18-cr-117-KPF

  Your Honor:
                  I represent Mr. Ezika in connection with the above-referenced matter. I write on
  behalf of my client to respectfully request that the Court issue an Order directing the U.S. Pretrial
  Services agency to release Mr. Ezika’s passport to me for return to my client. Mr. Ezika needs
  his passport returned so that he can begin the process of returning to Nigeria through whatever
  mechanism the Immigration and Customs agency deems appropriate. I have received word from
  the Pretrial Services agency that they have Mr. Ezika’s passport in their safe and will be able to
  return it to counsel as soon as the Court Orders the release. The Government has no objection to
  this request. I thank the Court for its attention to this request.



                                                Respectfully,

                                                s/
                                                Michael P. Kushner, Esq.




  cc:    A.U.S.A. Robert Sobleman (by ECF and Email)
         A.U.S.A. Julia Murray (by ECF and Email)




                 16 Court Street, 36th Floor • Brooklyn, New York 11241
                     718.504.1440 (telephone) • 718.504.4630 (facsimile)
                                  www.KushLawGroup.com
Application GRANTED.

Dated:    June 21, 2021        SO ORDERED.
          New York, New York



                               HON. KATHERINE POLK FAILLA
                               UNITED STATES DISTRICT JUDGE
